PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
BOCHENEK, STEPHANIE 
Application No. 16/634,101
Filed: 24 Jan 2020
For: DENTAL HYGIENE WIPES COMPRISING MICROCAPSULES
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions 37 CFR 1.137(a), filed July 12, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non-Final Office Action of March 01, 2021, which set forth a three (3) month period for reply.  No extensions of time pursuant to the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 02, 2021.  A Notice of Abandonment was mailed September 13, 2021.

The renewed petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) a Reply in the form of a Response and Amendment to the claims, (2) the petition fee of $525 (previously submitted December 30, 2021), and (3) a proper statement of unintentional delay. 

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 1612 for further examination on the merits. 
 
/Irvin Dingle/ 
Irvin Dingle 
Lead Paralegal Specialist, OPET


cc:  Stephanie Bochenek
       45 Rue Gabriel Peri
       91330 Yerres, France